Citation Nr: 0831772	
Decision Date: 09/17/08    Archive Date: 09/30/08	

DOCKET NO.  06-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), including as secondary to the veteran's 
service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
including as secondary to the veteran's service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1971 until 
May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The veteran's wife, in a July 2008 correspondence, indicated 
that the veteran has been diagnosed with dementia and that 
TDIU is requested.  However, these matters are not before the 
Board because they have not been prepared for appellate 
review. Accordingly, these matters are REFERRED to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's CAD is due to his service-connected 
diabetes mellitus.

2.  The veteran's hypertension is due to his service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for CAD, as secondary to the veteran's service-connected 
diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for the establishment of service connection 
for hypertension, as secondary to the veteran's service-
connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits 
sought on appeal.  Therefore, assuming, without deciding, 
that any error was committed with respect to the duties 
notify or to assist, such error was harmless and will not be 
further discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Claims
 
The veteran essentially contends that his hypertension and 
CAD developed due to his service-connected diabetes mellitus. 

The veteran's November 1971 enlistment examination found the 
veteran to have a slightly elevated blood pressure of 134/70, 
but found his heart and vascular system to be normal.  The 
veteran's service medical records indicate that the 
enlistment examination blood pressure was the most elevated 
blood pressure recorded during his time in service.  A 
November 1975 record noted a reading of 112/78.  The record 
also does not indicate that the veteran made any complaints 
in regards to his heart or vascular system during service.  
His May 1976 separation examination found a normal blood 
pressure of 102/78 and a normal heart and vascular system.

No medical records indicating that the veteran has been 
diagnosed with hypertension or CAD are of record for decades 
following the veteran's discharge from service.  However, the 
veteran has clearly been diagnosed with diabetes mellitus, 
hypertension, and CAD, as generally indicated in numerous 
private medical records, including an October 2003 
Healthsouth Rehabilitation Center Discharge Summary.  An 
August 2005 VA examination similarly found that the veteran 
had a history of diabetes, type II, hypertension, and CAD.  

A VA examination was provided to the veteran in February 
2007.  The examiner noted that the veteran was diagnosed with 
hypertension in 2001, but that there were no cardiac symptoms 
related to diabetes.  However, the examiner determined that 
the veteran had hypertension and CAD as a complication of his 
diabetes, based on the onset of the complications in relation 
to his diabetes.  

The evidence demonstrates that the veteran is currently 
diagnosed with hypertension and CAD.  However, the record 
does not indicate that the veteran developed hypertension or 
CAD during service or within a year following his service for 
direct service connection, and no medical evidence of record 
indicated that his currently diagnosed hypertension or CAD is 
due to his service.  Indeed, the veteran does not contend 
that his hypertension or CAD should be service-connected on a 
direct basis, but as secondary to his service-connected 
diabetes mellitus.  

The February 2007 VA examination found the hypertension and 
CAD to be complications of the service-connected diabetes 
mellitus, based on the timing of the disorders' onset.  The 
evidence thus establishes that the claimed disabilities 
currently exit and that they were caused by his service-
connected diabetes mellitus.  
As the evidence of record is at least in equipoise, the 
benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The veteran's claims for service 
connection for hypertension and CAD are granted. 


ORDER

Service connection for CAD, as secondary to the veteran's 
diabetes mellitus, is granted.

Service connection for hypertension, as secondary to the 
veteran's diabetes mellitus, is granted.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


